Name: 97/85/EC: Commission Decision of 9 January 1997 recognizing that the production of certain quality wines in specified regions in Spain, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Spanish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  consumption;  cultivation of agricultural land;  Europe;  beverages and sugar
 Date Published: 1997-01-30

 Avis juridique important|31997D008597/85/EC: Commission Decision of 9 January 1997 recognizing that the production of certain quality wines in specified regions in Spain, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Spanish text is authentic) (Text with EEA relevance) Official Journal L 027 , 30/01/1997 P. 0035 - 0036COMMISSION DECISION of 9 January 1997 recognizing that the production of certain quality wines in specified regions in Spain, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Spanish text is authentic) (Text with EEA relevance) (97/85/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Article 6 (4) thereof,Whereas, Article 6 (1) of Regulation (EEC) No 822/87 stipulates that any new planting of vine varieties is banned until 31 August 1998; whereas there is provision, however, for Member States to grant in the 1996/97 and 1997/98 wine years authorizations for new vine planting for areas intended for the production of:- quality wines produced in specified regions (psr), and- table wines designated as one of the following: 'Landwein`, 'vin de pays`, 'indicazione geografica tipica`, 'vino de la tierra`, 'vinho regional`, 'regional wine`, etc., for which the Commission has recognized that production, by reason of its qualitative characteristics, is far from able to satisfy demand;Whereas applications to apply this provision as regards certain quality wines psr were submitted by the Spanish Government on 3 December 1996;Whereas the scrutiny of these applications concluded that the quality wines psr in question fulfil the requisite conditions; whereas the limit of 3 615 hectares laid down by the Regulation has not been exceeded;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The quality wines psr listed in the Annex hereto fulfil the conditions laid down in the second subparagraph of Article 6 (1) of Regulation (EEC) No 822/87, provided that the increase in surface area listed in the same Annex is complied with for all the quality wines psr of the same region.Article 2 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 9 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.ANNEX >TABLE>